DETAILED ACTION
-Claims 1, 3 and 13 have been amended.
-No claims were added or cancelled.
-Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Remarks filed on 9/9/2022 were fully considered.
With respect to claim 1, Applicant amended the claim to recite “concatenation” and as such it necessitated a different interpretation of the prior art. Currently, in claim 1, the first asset is being mapped to “red avatar” with first asset token “red” and the second asset is being mapped to “car” with second asset token “car”. And the concatenation of the first asset token and the second asset token yields “red car”. As such Applicant’s remarks are moot in view of the new interpretation.
With respect to claims 11 and 17, Applicant has not amended these claims and therefore they are mapped as in the previous rejection of claim 1, i.e. the first asset is “red” and the second asset is “avatar”. The arguments are not persuasive because the claims do not limit what a “combination” is or what an “asset” is and as such, the mapping of the prior art reads on the claim language.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,721,069. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the issued patent anticipate or render obvious the claims in the current invention.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/904296. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending applications anticipate or render obvious the claims in the current invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al (US Pub.No.2019/0299105) in view of Greco et al (US Publication No.2019/0034923).

Re Claim 1. Knight discloses a method, comprising: receiving a request that is configured to cause a transfer of a first asset from a sender to a recipient, the first asset being part of a combined asset that includes the first asset and a second asset; obtaining, upon receiving the request, a first asset token of the first asset, a combined asset token of the combined asset including a concatenation of the first asset token and a second asset token of the second asset (i.e. the user may transfer the token to a second game by signing and broadcasting an import request to the mining nodes. Importing both creates a new digital asset in the second game and updates the Smart Contract…….. Thus an interpreter module operating on each game server receives the metadata of the token transferred to that game and provides a conversion to attributes of the digital asset in that game. In the reverse direction, the interpreter may also create the metadata for a new Smart Contract that represent the digital asset when in the game. For example, certain metadata may represent a particular colour, which colour was used for a first asset in a first game (a red avatar) and will be used in a second asset of a second game (e.g. a red car)) [Knight, para.0077, 0080: i.e. the first asset is RED AVATAR having a first asset token RED and the second asset is CAR having a second asset token CAR. The first asset token RED is concatenated with the second asset token CAR to obtain a combined asset token RED CAR]; generating, on a distributed ledger-based network (DLN), a token commitment representing the first asset and not the second asset (i.e. FIG. 11 shows the process of instructing a transfer of an ‘avatar’ asset via the distributed ledger to a game server. In response to a user request, the game server renders the desired metadata relevant to the token as well as relevant to that game. The user via their digital wallet signs and broadcasts request 100 to the blockchain to create a non-fungible token having that metadata. The Smart Contract comprises functions to Create, Recall, Transfer, Update and Map the avatar asset. The transaction is processed onto the blockchain and Gas is charged to the user's account. A log of the transaction is generated and sent to the user's wallet and gaming platform. At the request of the user, the token Smart Contract is signed, and the logic is run (103) to transfer (104) to another game server to become a different digital asset) [Knight, para.0080-0082],
 	Knight does not explicitly disclose whereas Greco does: via an application of a hashing function on the first asset token of the first asset (i.e. The agent 107 then generates a zero-knowledge proof (‘senderProof’) that allows the transaction agent to verify that the sender/transferor is authorized to make the transaction (e.g. in the same manner as the proofs created for the hashes during registration). A sample implementation of the sender circuit is able to comprise:
TABLE-US-00001
function senderCircuit(x, w) { return ( hash(w.identifier ∥ w.identifierSalt) == x.identifierHash && hash(w.senderIdentity ∥ w.custodyPass ∥ w.identifierSalt) == x.custodianHash && hash(w.recipientIdentity∥ w.redemptionSalt)== x.redemptionToken}) [Greco, para.0040, Note: the SenderCircuit is interpreted as the a hash function as it is a combination of three hashes, one of them being the identifierHash that is mapped to the first asset token]; providing, from a provider and to a self-executing code segment on the DLN, a zero-knowledge proof (ZKP) that the provider has knowledge of an identity of the first asset token of the first asset (i.e. The agent 107 of the transfer device 104 creates a zero-knowledge sender proof for the asset identifier of the asset based on the salt value, the redemption value, a sender identifier identifying a current custodian of the asset and the custody pass of the asset at the step 306. The agent 107 of the transfer device 104 sends the asset identifier, the salt value, the redemption token and the sender proof to the recipient transfer device) [Greco, para.0050]; and receiving, after verification of the ZKP by the self-executing code segment, a confirmation confirming an addition of the token commitment onto a commitments data structure of the DLN (i.e.  Upon receipt of the message from the recipient device 104, the transaction agent then verifies the validity of the transaction ……………. If the values are successfully verified, the transaction agent adds the new custodian hash (that was generated by the recipient) as the current custodian hash that is associated with the item identification hash (either replacing the existing custodian hash or archiving the existing custodian hash to form a recorded chain of custody). This new association between the new custodian hash and the identifier hash is stored as a part of the digital identity (e.g. a chain of custody field) on the ledger of the distributed ledger 106….. As a result, the actual identities of the item 102, the registrant and/or any other data is able to be protected despite the transfer being recorded and accessible on the ledger of the distributed ledger…………….. Where `zksnarkverify` is a zk-SNARK function of the transaction agent that verifies the correctness of the proofs) [Greco, para.0043-0045].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Knight with Greco because it allows confidential secure custodial transfers of asset between registered entities utilizing transaction agents (e.g. smart contracts) implemented via a zero knowledge protocol and a distributed ledger [Greco, para.0020].

Re Claim 2. Knight in view of Greco discloses the method of claim 1, Greco further discloses: wherein the hashing function is a first hashing function [Greco, as in claim 1], the first asset token obtained via an application of a second hashing function on an identifying parameter of the first asset (i.e. The device 104 then generates an item identifier hash and a custodian hash based on one or more of the item identifier, the salt value, the custody pass value, the registrant identifier or a combination thereof. The identifier hash is able to confidentially represent the identity of the item 102 on the distributed ledger) [Greco, para.0036, Note: the item identifier hash is interpreted as the first asset token].
 	The same motivation to modify with Greco, as in claim 1, applies.

Re Claim 3. Knight in view of Greco discloses the method of claim 1, Knight further discloses: wherein the combined asset token of the combined asset consists of the first asset token and the second asset token (i.e. the interpreter may also create the metadata for a new Smart Contract that represent the digital asset when in the game. For example, certain metadata may represent a particular colour, which colour was used for a first asset in a first game (a red avatar)) [Knight, para.0080, Note: “red car” is the combined asset that consists of the first asset token “red” and the second asset token “car”].

Re Claim 4. Knight in view of Greco discloses the method of claim 1, Greco further discloses: wherein the ZKP includes the ZKP that the provider has knowledge that the combined asset token includes the first asset token and/or the second asset token (i.e. The agent 107 of the transfer device 104 creates a zero-knowledge sender proof for the asset identifier of the asset based on the salt value, the redemption value, a sender identifier identifying a current custodian of the asset and the custody pass of the asset at the step 306. The agent 107 of the transfer device 104 sends the asset identifier, the salt value, the redemption token and the sender proof to the recipient transfer device) [Greco, para.0050]
The same motivation to modify with Greco, as in claim 1, applies.

Re Claim 7. Knight in view of Greco discloses the method of claim 1, Knight further discloses: wherein the token commitment represents a non-fungible token (i.e. In response to a user request, the game server renders the desired metadata relevant to the token as well as relevant to that game. The user via their digital wallet signs and broadcasts request 100 to the blockchain to create a non-fungible token having that metadata) [Knight, para.0081].

Re Claim 8. Knight in view of Greco discloses the method of claim 1, Greco further discloses: wherein receiving the confirmation occurs without revealing any identifying information of the first asset, the second asset, the combined asset, and/or the token commitment (i.e. the transaction agent can use the proofs to verify access rights, correctness of the transaction and compliance of the operation according to the defined business rules and system state. Such proofs are also used to update the system state without disclosing on the distributed ledger information about the participants to the transactions, the identifier that is subject of the transaction and logical links across participants, identifiers and transactions) [Greco, para.0004].
The same motivation to modify with Greco, as in claim 1, applies.

Re Claim 10. Knight in view of Greco discloses the method of claim 1, Greco further discloses: wherein the ZKP includes the ZKP that the provider is capable of deriving a public identifier associated with the sender from a secret identifier associated with the sender (i.e. the custodian hash is able to confidentially represent the identity of the current custodian of the item 102 on the distributed ledger 106. It should be noted that the registrant identifier is able to be the identifier assigned to the device/registrant upon creating an account (as described above), dynamically assigned/created randomly by the agent 107 and/or submitted to the agent 107 by the registrant (e.g. upon request/prompting by the agent 107) via the user interface. An example of how to create hashes that cannot be traced on the distributed ledger 106 is: ……………………………………………………... custodianHash=hash(registrantIdentity|custodyPass|identifierSalt)……………………….. The device 104 also generates a zero-knowledge proof for both of the above hashes, wherein only with access to the proofs and the identifier hash and custodian hash values are the values underlying the hashes (e.g. item identifier, salt value, registrant identity, custody pass value) able to be determined. As a result, the actual identities of the item 102, the registrant and/or any other data is able to be protected) [Greco, para.0036-0037, Note: the provider derives the custodianHash which is a public identifier of the sender from the registrantIdentity which is a private identifier].
The same motivation to modify with Greco, as in claim 1, applies.

Re Claim 11. In a manner similar to the rejection of claim 1, however where the asset “red avatar” is interpreted as a combination of the assets “red” and “avatar”, Knight in view of Greco discloses a method, comprising: receiving a request that is configured to trigger a transfer of a first asset from a sender to a recipient, the first asset being part of a combined asset that includes the first asset and a second asset, a token commitment representing the first asset and not a second asset on a distributed ledger-based network (DLN); and causing, in response to the request and on the DLN, a registration of a transfer of the first asset from the sender to the recipient, the registration of the transfer occurring after verification of a zero-knowledge proof (ZKP), provided by a provider, that the provider has knowledge of an identity of an asset token of the first asset, the token commitment obtained via an application of a hashing function on the asset token of the first asset.

Re Claim 12. Knight in view of Greco discloses the method of claim 11, Knight further discloses: wherein the token commitment represents a non-fungible token (i.e. In response to a user request, the game server renders the desired metadata relevant to the token as well as relevant to that game. The user via their digital wallet signs and broadcasts request 100 to the blockchain to create a non-fungible token having that metadata) [Knight, para.0081].

Re Claim 13. Knight in view of Greco discloses the method of claim 11, Knight further discloses: wherein: a combined asset token of the combined asset consists of the first asset token and the second asset token (i.e. the interpreter may also create the metadata for a new Smart Contract that represent the digital asset when in the game. For example, certain metadata may represent a particular colour, which colour was used for a first asset in a first game (a red avatar)) [Knight, para.0080, Note: the combined asset “red avatar” is interpreted as a combination of the asset tokens “red” and “avatar”],
 	Greco further discloses: the ZKP including the ZKP that the provider has knowledge of the combined asset token (i.e. The agent 107 of the transfer device 104 creates a zero-knowledge sender proof for the asset identifier of the asset based on the salt value, the redemption value, a sender identifier identifying a current custodian of the asset and the custody pass of the asset at the step 306. The agent 107 of the transfer device 104 sends the asset identifier, the salt value, the redemption token and the sender proof to the recipient transfer device) [Greco, para.0050]
The same motivation to modify with Greco, as in claim 1, applies.
Knight further discloses: consisting of the first asset token and the second asset token [Knight, para.0080].

Re Claim 16. Knight in view of Greco discloses the method of claim 11, Greco further discloses: wherein the registration of the transfer occurs without revealing any identifying information of the sender and/or the recipient, the identifying information of the sender and/or the recipient including a public key of the sender, a private key of the sender, a public key of the recipient and/or a private key of the recipient, on the DLN (i.e. the transaction agent can use the proofs to verify access rights, correctness of the transaction and compliance of the operation according to the defined business rules and system state. Such proofs are also used to update the system state without disclosing on the distributed ledger information about the participants to the transactions, the identifier that is subject of the transaction and logical links across participants, identifiers and transactions) [Greco, para.0004].
The same motivation to modify with Greco, as in claim 1, applies.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Greco as applied to Claim 1 above, and in view of Narula et al “zkLedger: Privacy-Preserving Auditing for Distributed Ledgers”, USENIX Symposium on Networked Systems Design and Implementation, April 9-11, 2018, provided in Applicant’s filed IDS, and further in view of Arnold et al (US Pub. No.2016/0260169).

Re Claim 5. Knight in view of Greco discloses: the method of claim 1, Knight in view of Greco does not explicitly disclose whereas Narula does: wherein: the token commitment is a first token commitment; a second token commitment represents the combined asset on the DLN (i.e. If cm1 and cm2 are two commitments to values v1 and v2, using commitment randomness r1 and r2, respectively, then cm= cm1.cm2 is a commitment to v1+v2 using randomness r1+r2, as cm=(gv1hr1).(gv2hr2)=gv1+v2hr1+r2. To speed up transaction generation and auditing zkLedger makes extensive use of the ability to additively combine commitments) [Narula, p.6, col.1, first paragraph]; 
  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Knight in view of Greco with Narula in order to protect ledger participants’ privacy and provide fast, provably correct auditing [Narula, Abstract].
 	Knight in view of Greco and Narula does not explicitly disclose whereas Arnold discloses: and the first token commitment is added onto the commitments data structure after the self- executing code segment verifies a nullifier is not stored in a nullifier data structure on the DLN prior to the addition of the first token commitment onto the commitments data structure, a presence of the nullifier in the nullifier data structure indicating invalidity of the second token commitment (i.e. Asset validation server 704 then, at step 716, calculates the shadow balance for a given asset of the client. The shadow balance per client per asset is the balance of the last published asset balances in the ledger for a given client, denoted as the "latest published ledger balance", minus the amount for "pending transactions", which are payments that have been approved, validated and fully signed, but that have not been included in the last published distributed ledger, minus the amount for "reserved" transactions, which are transactions that have not been marked as completed but have been partially signed…………….. At step 720, if the shadow balance is greater than or equal to the amount of the current transaction, asset validation server 704 updates the local asset ledger to reserve the transaction amount and update the shadow balance…………….. a scenario, in which all the asset validation servers have validated the transaction, the transaction is marked as "pending publication") [Arnold, para.0077-0082, note: “pending” and “reserved” have been interpreted as first nullifier and second nullifier respectively].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Knight in view of Greco and Narula with Arnold because the swift or immediate update of the shadow balance may be an important safeguard against "double spending" or "replay" attempts [Arnold, para.0079].

Claims 6, 9, 14, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knight in view of Greco as applied to Claim 1 above, and further in view of Narula et al “zkLedger: Privacy-Preserving Auditing for Distributed Ledgers”, USENIX Symposium on Networked Systems Design and Implementation, April 9-11, 2018, provided in Applicant’s filed IDS.

Re Claim 6. Knight in view of Greco discloses the method of claim 1, Greco further discloses: wherein: the hashing function is a first hashing function; the token commitment is a first token commitment; [Greco, as in claim 1];  
 	Knight in view of Greco does not explicitly disclose whereas Narula does a second token commitment represents the combined asset on the DLN (i.e. If cm1 and cm2 are two commitments to values v1 and v2, using commitment randomness r1 and r2, respectively, then cm= cm1.cm2 is a commitment to v1+v2 using randomness r1+r2, as cm=(gv1hr1).(gv2hr2)=gv1+v2hr1+r2. To speed up transaction generation and auditing zkLedger makes extensive use of the ability to additively combine commitments)[Narula, p.6, col.1, first paragraph]; 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Knight in view of Greco with Narula in order to protect ledger participants’ privacy and provide fast, provably correct auditing [Narula, Abstract].
Greco further discloses: the ZKP includes the ZKP that the provider has knowledge of an identity of a nullifier obtained via an application of a second hashing function on a serial number and/or a secret identifier associated with the sender (i.e. the registration function enables the device 104 to register one or more items 102 in order to create digital identities for the items 102 on the distributed ledger 106 and associate those digital identities with a current custodian (e.g. the registrant) ………………. The device 104 then generates an item identifier hash and a custodian hash based on one or more of the item identifier, the salt value, the custody pass value, the registrant identifier or a combination thereof…………….. 
identifierHash=hash(identifier|identifierSalt) custodianHash=has(registrantIdentity|custodyPass|identifierSalt)………….. upon invocation of the registration function, the agent is able to verify that the identifier hash does not already exist on the distributed ledger 106, verifies the validity of the registration proof, and if valid, creates the identifier hash, the custodian hash and an association between them on the ledger 106) [Greco, para.0035-0038, note: the identifier hash in association with the custodian has been interpreted as a nullifier],  a presence of the nullifier in a nullifier data structure on the DLN indicating invalidity of the second token commitment (i.e. The transaction agent then verifies that the identifier hash does not already exist on the distributed ledger 106 by comparing it to a list of all of the existing identifier hash values currently being stored (and/or associated with that transaction agent). If it already exists, the transaction fails because each of the recorded identifier hashes need to be unique) [Greco, para.0038].
The same motivation to modify with Greco, as in claim 1, applies.

Re Claim 9. Knight in view of Greco discloses the method of claim 1, Greco further discloses: wherein: the hashing function is a first hashing function; the token commitment is a first token commitment [Greco, as in claim 1]; 
	Knight in view of Greco does not explicitly disclose whereas Narula does: and a second token commitment represents the combined asset on the DLN (i.e. If cm1 and cm2 are two commitments to values v1 and v2, using commitment randomness r1 and r2, respectively, then cm= cm1.cm2 is a commitment to v1+v2 using randomness r1+r2, as cm=(gv1hr1).(gv2hr2)=gv1+v2hr1+r2. To speed up transaction generation and auditing zkLedger makes extensive use of the ability to additively combine commitments) [Narula, p.6, col.1, first paragraph]; 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Knight in view of Greco with Narula in order to protect ledger participants’ privacy and provide fast, provably correct auditing [Narula, Abstract].
  	Greco further discloses: the second token commitment obtained via an application of a second hashing function on the combined asset token of the combined asset and/or an identifier associated with the sender (i.e. the agent 107 automatically sends a private message to the recipient (e.g. to the agent 107 on the device 104 of the recipient), the message comprising the item identifier (‘identifier’), the salt value (‘identifierSalt’), the redemption value (‘redemptionSalt’) and the sender proof (‘senderProof’). The redemption token and the identifier hash do not need to be sent be sent because the recipient is able produce them from the other values (e.g. redemptionToken=hash(recipientIdentity∥redemptionSalt); and identifierHash =hash(identifier∥identifierSalt)). In some embodiments, the message might also contain the sender identity (senderIdentity), for example, if the sender operates with multiple identities using the same communication channel for private messages) [Greco, para.0040].
The same motivation to modify with Greco, as in claim 1, applies.

Re Claim 14. Knight in view of Greco discloses the method of claim 11, in manner similar to the rejection of claim 9, above, Greco and Narula further disclose wherein: the hashing function is a first hashing function; the token commitment is a first token commitment; a second token commitment represents the combined asset on the DLN, the second token commitment obtained via an application of a second hashing function on a combined asset token of the combined asset; the second token commitment obtained via the application of the second hashing function on the second identifier.
 	Greco further discloses: and the ZKP includes the ZKP that the provider has knowledge of an identity of: (a) a first identifier associated with the recipient, the first token commitment obtained via the application of the first hashing function on the first identifier; and/or (b) a second identifier associated with the sender (i.e. The agent 107 then generates a zero-knowledge proof (‘senderProof’) that allows the transaction agent to verify that the sender/transferor is authorized to make the transaction (e.g. in the same manner as the proofs created for the hashes during registration). A sample implementation of the sender circuit is able to comprise:
TABLE-US-00001 function senderCircuit(x, w) { return ( hash(w.identifier ∥ w.identifierSalt) == x.identifierHash && hash(w.senderIdentity ∥ w.custodyPass ∥ w.identifierSalt) == x.custodianHash && hash(w.recipientIdentity ∥ w.redemptionSalt) == x.redemptionToken ) }) [Greco, para.0040].
The same motivations to modify with Greco and Narula, as in claim 9, apply.

Re Claim 15. Knight in view of Greco disclose the method of claim 11, Greco further discloses: wherein: the hashing function is a first hashing function [Greco, as in claim 11]; Knight in view of Greco does not explicitly disclose whereas Narula does: the token commitment is a first token commitment; a second token commitment represents the combined asset on the DLN (i.e. If cm1 and cm2 are two commitments to values v1 and v2, using commitment randomness r1 and r2, respectively, then cm= cm1.cm2 is a commitment to v1+v2 using randomness r1+r2, as cm=(gv1hr1).(gv2hr2)=gv1+v2hr1+r2. To speed up transaction generation and auditing zkLedger makes extensive use of the ability to additively combine commitments) [Narula, p.6, col.1, first paragraph]; 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Knight in view of Greco with Narula in order to protect ledger participants’ privacy and provide fast, provably correct auditing [Narula, Abstract].
 	Greco further discloses: the ZKP includes the ZKP that the provider has knowledge of an identity of a nullifier obtained via an application of a second hashing function on a serial number and/or a secret identifier associated with the sender  (i.e. the registration function enables the device 104 to register one or more items 102 in order to create digital identities for the items 102 on the distributed ledger 106 and associate those digital identities with a current custodian (e.g. the registrant) ………………. The device 104 then generates an item identifier hash and a custodian hash based on one or more of the item identifier, the salt value, the custody pass value, the registrant identifier or a combination thereof…………….. identifierHash=hash(identifier|identifierSalt) custodianHash=has(registrantIdentity|custodyPass|identifierSalt)………….. upon invocation of the registration function, the agent is able to verify that the identifier hash does not already exist on the distributed ledger 106, verifies the validity of the registration proof, and if valid, creates the identifier hash, the custodian hash and an association between them on the ledger 106) [Greco, para.0035-0038, Note: the identifier hash in association with the custodian has been interpreted as a nullifier], a presence of the nullifier in a nullifier data structure on the DLN indicating invalidity of the second token commitment (i.e. The transaction agent then verifies that the identifier hash does not already exist on the distributed ledger 106 by comparing it to a list of all of the existing identifier hash values currently being stored (and/or associated with that transaction agent). If it already exists, the transaction fails because each of the recorded identifier hashes need to be unique) [Greco, para.0038].
The same motivation to modify with Greco, as in claim 1, applies.

Re Claim 17. In a manner similar to the rejection of Claim 1, however where the asset “red avatar” is interpreted as a combination of the assets “red” and “avatar”,  Knight in view of Greco discloses a method, comprising: receiving a request that is configured to cause a splitting of a combined asset into a first asset and a second asset respectively represented on a distributed ledger-based network (DLN) by a first token commitment and a second token commitment; providing, from a provider and to a self-executing code segment on the DLN, a zero- knowledge proof (ZKP) that the provider has knowledge of an identity of:(1) a first asset token of the first asset, the first token commitment obtained via an application of a first hashing function on the first asset token; (2) a second asset token of the second asset, the second token commitment obtained via an application of a second hashing function on the second asset token; and/or (3) a combined asset token of the combined asset, the combined asset token including the first asset token and the second asset token; and receiving, upon verification of the ZKP by the self-executing code segment, a confirmation confirming an addition of the first token commitment and the second token commitment onto a commitments data structure of the DLN.
 	Knight in view of Greco does not explicitly disclose whereas Narula does: a third token commitment representing the combined asset on the DLN obtained via an application of a third hashing function on the combined asset token (i.e. If cm1 and cm2 are two commitments to values v1 and v2, using commitment randomness r1 and r2, respectively, then cm= cm1.cm2 is a commitment to v1+v2 using randomness r1+r2, as cm=(gv1hr1).(gv2hr2)=gv1+v2hr1+r2. To speed up transaction generation and auditing zkLedger makes extensive use of the ability to additively combine commitments) [Narula, p.6, col.1, first paragraph]; 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Knight in view of Greco with Narula in order to protect ledger participants’ privacy and provide fast, provably correct auditing [Narula, Abstract].

Re Claim 18. Knight in view of Greco and Narula discloses the method of claim 17, Knight further discloses: wherein the combined asset token consists of the first asset token and the second asset token (i.e. the interpreter may also create the metadata for a new Smart Contract that represent the digital asset when in the game. For example, certain metadata may represent a particular colour, which colour was used for a first asset in a first game (a red avatar)) [Knight, para.0080, Note: the combined asset token “red avatar” is interpreted as a combination of the asset tokens “red” and “avatar”].

Re Claim 19. Knight in view of Greco and Narula discloses the method of claim 17, Greco further discloses: wherein receiving the confirmation occurs without revealing any identifying information of the first asset, the second asset and/or the combined asset (i.e. the transaction agent can use the proofs to verify access rights, correctness of the transaction and compliance of the operation according to the defined business rules and system state. Such proofs are also used to update the system state without disclosing on the distributed ledger information about the participants to the transactions, the identifier that is subject of the transaction and logical links across participants, identifiers and transactions) [Greco, para.0004].
The same motivation to modify with Greco, as in claim 1, applies.

Re Claim 20. Knight in view of Greco and Narula discloses the method of claim 17, Knight further discloses: wherein the first token commitment, the second token commitment and/or the third token commitment represent non-fungible tokens (i.e. In response to a user request, the game server renders the desired metadata relevant to the token as well as relevant to that game. The user via their digital wallet signs and broadcasts request 100 to the blockchain to create a non-fungible token having that metadata) [Knight, para.0081].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434